Citation Nr: 1537474	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and mother.

ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to June 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision by Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a hearing was held before a decision review officer (DRO) at the RO.  In June 2015, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In his hearing testimony, the Veteran indicated that he was treated by a private provider (Dr. M) after separating from service.  A report of a June 2010 evaluation by Dr. M is in the record, but his complete treatment records are not.  As those records may contain information pertinent to the Veteran's claims, and specifically regarding continuity of complaints postservice, they must be secured. 

The Veteran also testified that approximately six months before his separation from active duty he was involved in a car accident with his car rolling over.  He reported treatment at the 121st General Hospital in Yong Son, Korea and that he has had back problems and headaches since that incident.   While his available records include some from the 121st General Hospital, those do not appear to be complete; there are no records of treatment following a motor vehicle accident late in service.  As such records are pertinent to the Veteran's claims, exhaustive development to secure them is necessary.  

Regarding the back, a review of the Veteran's STRs found that he was seen for low back pain in 2002.  It was noted that the cause of the back pain was a motor vehicle accident prior to service when his car rolled over, but there was minimal injury.  [The Board notes that the Veteran's spine was normal on clinical evaluation at service entrance.]  On September 2010 VA examination, chronic lumbar strain was diagnosed; the examiner opined that such was less likely than not due to service because the Veteran's STRs do not show chronicity [of such disability].  The Board finds that this opinion is inadequate for rating purposes as the rationale cites to a purportedly incomplete record, and there has not yet been exhaustive development for the records alleged to be outstanding.  In addition, the opinion conflicts with that provided on June 2010 evaluation by a private provider, who indicated that the Veteran's low back pain is secondary to a low back injury he sustained in a motor vehicle accident on active duty.  The provider stated that the Veteran has had progressive pain with limited range of motion and difficulty ambulating since.  As the probative value of the rationale for both opinions is dependent on the records that are allegedly outstanding (i.e., whether or not they support the factual basis on which the opinions are premised), another opinion may be needed if additional records are located.

Regarding a headache disorder, the Veteran's STRs note complaints and treatment for headaches on two separate occasions.  On February 2011 VA examination, the examiner found that the Veteran's current migraine headaches are unrelated to service.  He indicated that the headaches in service were not migraines and there was no evidence of treatment in service for migraine headaches.  However, this opinion does not take into account the "buddy statement" submitted by a fellow service person who indicated that she served with the Veteran in Korea where he frequently complained of severe headaches, but did not always seek treatment on sick call.  She indicated that she maintains contact with the Veteran and that he continues to complain of headaches.  Further, the VA examiner's opinion does not appear to have considered a private provider's June 2010 assessment indicating that the Veteran suffered from debilitating migraine headaches in service and that since his discharge, he has continued to suffer from 4-5 prostrating migraines per month.  As there is conflicting medical opinion evidence (and the factual record on which the opinions are premised is incomplete) another medical opinion may be necessary when the factual record is complete.

The Veteran contends that he developed knee and wrist problems in service and has continued to have problems since.  In June 2015, he testified that his wrists were affected by his duties as an administrative specialist and with the postal service.  He also reported slipping and falling during postal operations injuring his wrist.  His STRs show complaints of bilateral knee pain and treatment for iliotibial band syndrome; they also show that in September 2004, he reinjured his right wrist in a fall, and had an initial wrist injury 6 months prior.  Another September 2004 record notes that the Veteran's postal duties in service required heavy lifting.  In November 2004, he was placed on a physical profile for wrist pain.  

On September 2010 VA examination, mild chondromalacia in both knees and bilateral wrist strain were diagnosed.  The examiner opined that these disabilities are unrelated to the Veteran's service because his STRs do not establish chronicity for these conditions.  However, as with the issues discussed above, this opinion does not account for the private provider's June 2010 assessment indicating that the Veteran was treated in service for his knees and wrists and has continued to have problems since.  The opinion by the private provider suggests that the Veteran may have sought treatment for his knees and wrists since service (which would support an allegation of continuity of manifestations).  Accordingly, a supplemental opinion based on a complete record and reconciling any conflicting information is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of any (and all) records of treatment the Veteran received at the 121st General Hospital in Yong Son, Korea, to specifically include treatment following a motor vehicle accident that occurred approximately 6 months prior to his discharge in June 2005.  If such records are unavailable, the reason for their unavailability must be noted in the record, with the scope of the search described, and the Veteran should be so notified.

2.  The AOJ should also secure for the record copies of all outstanding, and updated to the present, records of evaluations and or treatment the Veteran has received for his back, knees, wrists, and headaches following tservice.  He must cooperate in this matter by identifying all providers, and submitting releases for VA to secure any private records identified, to specifically include complete records of his treatment by Dr. M.

3.  The AOJ should then arrange for an orthopedist to review the record and opine whether the Veteran has a low back disability, a bilateral knee disability, and/or a bilateral wrist disability related to his service.  The Veteran's entire VA record must be reviewed by the consulting physician.  Upon review of the record, the consulting provider should provide opinions that respond to the following:

(a)  Identify the likely etiology for the Veteran's current low back disability shown.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to his service, to include as due to an injury (in a motor vehicle accident) therein?

(b)  Identify the likely etiology for the Veteran's bilateral knee disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to his service, to include the complaints and treatment noted therein?
(c)  Identify the likely etiology for the Veteran's bilateral wrist disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to his service, to include the complaints/treatment therein and to include as due to his duties as an administrative specialist and postal worker in service?

For purposes of the opinion, it can be conceded that the Veteran's duties in service involved repetitive, and sometimes heavy, lifting.

The consulting provider must explain the rationale for the opinions, to include discussion of a June 2010 evaluation by a private provider suggesting continuity of back, knee, and wrist problems since service, and accounting for the lay statement submitted in support of the Veteran's claim.  The provider should also expressly indicate whether there is anything in the back/knee/wrist pathology shown that suggests when it was incurred or the etiological factors (i.e., trauma, administrative duties) implicated.

4.  The AOJ should also arrange for a neurologist to review the record and opine whether the Veteran has a headache disorder that is related to his service.  The Veteran's entire VA record must be reviewed by the consulting physician.  Upon review of the record, the consulting provider should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's current headache disorder.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as related to complaints/treatment or due to an injury sustained in a motor vehicle accident therein?

The consulting provider must explain the rationale for the opinion, to include discussion of a June 2010 evaluation by a private provider suggesting continuity of headache problems since service, and accounting for a buddy statement by a fellow service-person indicating that the Veteran had severe headaches in service that have persisted.  The provider should also expressly indicate whether there is anything regarding the headache disorder found that suggests when it was incurred or the etiological factor implicated.

5.  The AOJ should then review the record and readjudicate the claims of service connection for low back, bilateral knee, bilateral wrist, and headache disabilities.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

